Case: 1:19-cv-00383-TSB-KLL Doc #: 24 Filed: 08/28/20 Page: 1 of 2 PAGEID #: 686




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 LEONDRE HARRIS,                              :   Case No. 1:19-cv-383
                                              :
        Plaintiff,                            :   Judge Timothy S. Black
                                              :   Magistrate Judge Karen L. Litkovitz
 vs.                                          :
                                              :
 STATE OF OHIO, et al.,                       :
                                              :
        Defendants.                           :

                         DECISION AND ENTRY
             ADOPTING THE REPORT AND RECOMMENDATION
         OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 23) AND
                TERMINATING THIS CASE IN THIS COURT

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate

Judge reviewed the pleadings filed with this Court and, on August 3, 2020, submitted a

Report and Recommendation. (Doc. 23). No objections were filed.

       As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo

all of the filings in this matter. Upon consideration of the foregoing, the Court does

determine that the Report and Recommendation (Doc. 23) should be and is hereby

ADOPTED in its entirety.

       Accordingly, for the reasons stated above:

       1) Defendants’ motion for summary judgment on exhaustion grounds (Doc. 14) is
          GRANTED and the Complaint (Doc. 4) is DISMISSED without prejudice
          for failure to exhaust administrative remedies pursuant to 42 U.S.C. § 1997e.
Case: 1:19-cv-00383-TSB-KLL Doc #: 24 Filed: 08/28/20 Page: 2 of 2 PAGEID #: 687




     2) The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an appeal of this
        Order would not be taken in good faith and therefore Plaintiff is denied leave
        to appeal in forma pauperis in the Court of Appeals.

     3) The Clerk shall enter judgment accordingly, whereupon this case is
        TERMINATED from the docket of this Court.

     IT IS SO ORDERED.

Date: 8/28/2020                                          /s/ Timothy S. Black
                                                         Timothy S. Black
                                                         United States District Judge




                                          2
